RE: PIONEER VO-TECH BOND ISSUE
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR LETTERS PERTAINING TO THE PERCENTAGE VOTE REQUIRED TO PASS BOND ISSUES OF AREA VO-TECH SCHOOL DISTRICTS. I AM THE ATTORNEY IN MR. HENRY'S OFFICE WHO ROUTINELY EXAMINES SUCH BOND ISSUES AND I ALSO REPRESENT THE STATE ELECTION BOARD.
IN YOUR LETTER YOU HAVE STATED THAT IT IS YOUR BELIEF THAT OKLA. CONST. ARTICLE X, SECTION 26 SHOULD APPLY TO THESE BOND ISSUES WHICH REQUIRES A 60% VOTE. YOU HAVE ALSO STATED THAT THE VO-TECH SCHOOL OFFICIALS ARE RELYING ON OKLA. CONST. ARTICLE X, SECTION 9B(C) WHICH ONLY REQUIRES A SIMPLE MAJORITY VOTE FOR THE PASSAGE OF A BOND ISSUE.
THIS OFFICE HAS ALREADY TAKEN THE POSITION THAT ARTICLE X, SECTION 9B(C), AS THE MORE SPECIFIC PROVISION, ESTABLISHES THE REQUIRED VOTE SO THAT ONLY A SIMPLE MAJORITY VOTE WOULD BE REQUIRED. THIS SECTION PROVIDES AS FOLLOWS:
  "UPON THE ESTABLISHMENT OF AREA SCHOOL DISTRICTS, SUCH DISTRICTS ARE AUTHORIZED TO BECOME INDEBTED . . . WHEN THE INDEBTEDNESS IS APPROVED BY A MAJORITY OF THE ELECTORS OF THE AREA SCHOOL DISTRICT. . ."
IN YOUR LETTER YOU STATE THAT IT IS YOUR OPINION THAT BECAUSE THE WORDS "(U)PON THE ESTABLISHMENT OF AREA SCHOOL DISTRICTS" PRECEDES THE SIMPLE MAJORITY LANGUAGE, THAT A SIMPLE MAJORITY WOULD ONLY PASS A VO-TECH DISTRICT BOND ELECTION IF THE VOTE TO ESTABLISH THE DISTRICT WAS HELD AT THE SAME TIME. I DISAGREE WITH THIS INTERPRETATION. IN MY OPINION THIS LANGUAGE SIMPLY SETS UP A DIFFERENT PERCENTAGE VOTE REQUIRED FOR VO-TECH BOND ISSUES. ONCE ESTABLISHED, A SIMPLE MAJORITY IS ALL THAT IS REQUIRED TO PASS A BOND ISSUE.
WHILE I RESPECT YOUR OPINION, I THINK OUR INTERPRETATION MAKES SENSE. IF YOUR INTERPRETATION WAS FOLLOWED A BOND ELECTION WOULD BE CALLED BEFORE THE NEW DISTRICT EXISTED AND BEFORE A GOVERNING BOARD EXISTED. THE SIZE OF THE BOND ISSUE WOULD BE DETERMINED BY PEOPLE WITH NOTHING TO DO WITH THE ADMINISTRATION OF THE SCHOOL. IT SEEMS TO ME THAT THE DECISION TO CALL A BOND ELECTION WOULD ORDINARILY BE DONE AFTER THE FORMATION OF THE DISTRICT AFTER A DETERMINATION OF THE NEEDS OF THE DISTRICT IS MADE BY THE GOVERNING BOARD. I READ NOTHING INTO THE CONSTITUTIONAL LANGUAGE WHICH WOULD REQUIRE DIFFERING PERCENTAGE VOTES BASED ON WHETHER THE BOND ELECTION WAS CALLED AT THE TIME OF CREATION OR AT SOME LATER DATE.
PERHAPS YOU WON'T AGREE WITH THIS LETTER BUT I HOPE IT WILL EXPLAIN OUR POSITION ON THIS QUESTION.
(THOMAS L. SPENCER)